DETAILED ACTION
This is the Office action based on the 16707387 application filed December 9, 2019, and in response to applicant’s argument/remark filed on November 16, 2020.  Claims 1-7 and 12-14 are currently pending and have been considered below.  Applicant’s cancellation of claims 8-11 acknowledged	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Affidavit
 Applicant’s Affidavit filed 11/16/2020 to amend the specification due to a translation error is acknowledged.  The amendment to the specification is entered.  

 Claim Interpretations
 Claim 1 recites “forming the copper as a film on the titanium film, and forming a pattern on the copper film, wherein the titanium is in the form of a film, and wherein the pattern is formed by electrolytic copper plating ”.  Since the term “electrolytic copper 
 Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
          The following is a quotation of 35 U.S.C. 103:
            A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 6-7 and 12-13 rejected under 35 U.S.C. 103 as obvious over Zhou et al. (U.S. Pat. No. 6534393), hereinafter “Zhou”, in view of Chou et al. (U.S. PGPub. No. 20080001290), hereinafter “Chou” and Hong et al. (U.S. PGPub. No. 20060234516), hereinafter “Hong”:--Claims 1, 2, 3, 6, 7, 12, 13: Zhou teaches a method of patterning, comprising:forming a stack comprising a titanium barrier metal layer and a copper layer on a substrate;patterning the stack by plasma etching through a photoresist mask (Col. 3, Line 34-43; Col. 6, Lines 23-60).        Since Fig. 6 does not show the photoresist mask over the stack, it would have 
Claims 4 and 5 rejected under 35 U.S.C. 103 as obvious over Zhou in view of Chou and Hong as applied to claim 1 above, and further in view of Robinson et al. (U.S. Pat. No. 6103627), hereinafter “Robinson”:--Claims 4, 5: Hong as modified by Chou and Zhou teaches the invention as above.  
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use citric acid as the surfactant in the etching composition of Hong because both Hong and Robison teaches cleaning composition after a CMP process, Hong teaches that the surfactant is not specifically limited, and Robinson teaches that a surfactant for such cleaning is preferably citric acid.      It is noted that citric acid is an α-hydroxycarboxylic acid.

Claims 4-6 and 14 rejected under 35 U.S.C. 103 as obvious over Zhou in view of Chou and Hong as applied to claim 1 above, and further in view of Jeon et al. (U.S. Pat. No. 20170306501), hereinafter “Jeon”:--Claim 4, 5, 6, 14: Hong as modified by Chou and Zhou teaches the invention as above.  Hong further teaches that the treatment solution comprises a surfactant and used to treat a substrate after a CMP process, wherein the surfactant is not specifically limited ([0031]).        Jeon, also directed to a composition comprising sulfuric acid for treating a 
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to add tartaric acid to the etching composition of Hong because Jeon teaches that this would enhance the oxidizing power of the sulfuric acid.      It is noted that tartaric acid is an α-hydroxycarboxylic acid.
Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach the amended features, this argument is persuasive, but is moot in view of the new grounds of rejection, as shown above.  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS T PHAM/Primary Examiner, Art Unit 1713